DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing points lying ahead of the sealing seam (claim 14) and the interrupted further sealing seam lying ahead of the sealing seam (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,325,542 to Komatsu.
Regarding claim 1, Jones et al. discloses packaging composed of a sealable packaging material, having a front and rear walls (12, 146 and 150, 160 and 162, or 166 and 170) which are connected with one another, wherein a removal opening is provided, wherein the removal opening proceeds from an edge of the packaging and/or is provided at an edge of the packaging (Figs. 4, 5, 14, 15, 22, 23 and 25-27) wherein the packaging material comprises two outer layers (24, 26), an inner layer (22), and an additional material (strip 10) disposed between the layers of packaging material, wherein the additional material (10) comprises a peelable material (22) and a resealable material (22) formed in a multi-layer composite of the two outer layers (24, 26) and the inner layer (22), wherein the inner layer (22) is the resealable material, wherein a sealing seam is provided to connect two layers of the packaging material (the front 
However, Jones et al. does not disclose the outer edge of the sealing seam being structured geometrically to have a series of spikes, points, or other projecting features.  Komatsu teaches that it is known in the art to geometrically structure an outer edge of a sealing seam (4, 4a) to have a plurality of V-like portions (4b) with peaks (4c; Figs. 1 and 3-8; which meets the recitation “a series of spikes, points, or other projecting features”), in an analogous packaging.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to geometrically structure the outer edge of the sealing seam to have a series of spikes, points, or other projecting features in the Jones et al. packaging, as in Komatsu, in order to facilitate opening of the packaging.
Regarding claim 2, Jones et al. discloses the additional material is configured as strips (10), which take up the entire width of the removal opening.
Regarding claim 5, Jones et al. discloses the resealable material (tacky adhesive layer; 22) is a pressure sensitive adhesive (column 4, lines 44-67 through column 5, lines 1-9).
Regarding claim 6, Jones et al. discloses the peelable material (22) and the resealable material (22) is structured in such a manner that upon first being opened, a change in color, a pattern, a structure, or a text (column 11, lines 57-67 through column 12, lines 1-45); and wherein the additional material (10) is disposed along a machine direction (Figs. 11, 13 and 14).
Regarding claim 7, Jones et al. discloses the additional material (10) is arranged in a multi-layer composite having outer layers (24, 26) and demonstrates a change in color upon 
Regarding claim 8, Jones et al. discloses the additional material (10) has a reduced opening force due to a peeling force between the tacky adhesive layer (22)  and the sealant layers (24, 26) being less than a peeling force between the sealant layers (24, 26) and the package material.  Jones et al. further discloses the packaging material has one or multiple layers (Figs. 4, 5, 14, 15, 22, 23 and 25-27).
Regarding claim 9, Jones et al. discloses the additional material (10) structured three-dimensionally in an optical manner (column 11, lines 57-67 through column 12, lines 1-45).  Having met the claimed structure of the packaging, the Jones et al. packaging meets the structure implied by the recitation “configured as modified atmosphere packaging (MAP) or vacuum packaging.”
Regarding claim 10, Jones et al. discloses the additional material (10) is disposed between and sealed to the layers of the packaging material.  Jones et al. further discloses a package comprising a semi-rigid container (150) or a semi-rigid lid (160), which meets the structure implied by the recitation “wherein the packaging is configured as deep-drawn packaging.”  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this “configured as” limitation has been given little patentable weight.
Regarding claim 11, Jones et al. discloses the packaging material and/or the additional material contain(s) PE, PP, PET, ionomers, PLA, polyester, or mixtures and/or blends of these in at least one layer, in each instance (column 8, lines 48-67 through column 9, lines 1-67).
Regarding claim 12, Jones et al. discloses a barrier layer (18A, 20A, 88, 90, 93, 118, 120, 122, 124 or 126) is provided in the material forming the package.  Jones et al. further 
Regarding claim 16, Jones et al. discloses the sealing seam (represented by long dashed lines 102; Fig. 27) is delimited by means of a firm sealing seam (within an area 172 defined by short dashed lines 174; Fig. 27) that cannot be opened (column 30, lines 26-44).
Regarding claim 17, Jones et al. discloses a packaging (164) having a front wall (lid 166) and a rear wall (underlying container that is not shown) directly connected to one another, where a removal opening is provided and proceeds from an edge of the packaging and is provided at an edge of the packaging (Fig. 27).  Jones et al. further discloses a gripping surface or gripping tab (extension 168) is provided, wherein an additional material (100) has a symmetrical structure along a horizontal axis through the lid and the additional material (100) has an asymmetrical structure along a vertical axis through the additional material.
Regarding claim 19, Jones et al. discloses the packaging is formed by a tubular bag, and a longitudinal seam is provided with the additional material (Fig. 15; column 18, 46-67 through column 19, lines 1-9).
Regarding claim 20, Jones et al. discloses the removal opening is disposed in a wall of the packaging and covered by packaging material (Fig. 15), wherein the additional material is provided between the wall and the packaging material covering the removal opening, at least in certain sections (column 18, 46-67 through column 19, lines 1-9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,325,542 to Komatsu as applied to claim 1 above, and further in view of Patent Application Publication No. 2004/0057638 to Perell et al.
Jones et al. and Komatsu disclose the claimed invention, as discussed above, except for sealing points or an interrupted sealing seam lying ahead of the sealing seam in an opening direction.  Perell et al. teaches that it is known in the art to provide a sealing point or an .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,325,542 to Komatsu as applied to claims 1 and 11 above, and further in view of Patent Application Publication No. 2009/0178945 to Moehlenbrock et al.
Jones et al. and Komatsu disclose the claimed invention, as discussed above, except for a label.  Moehlenbrock et al. teaches that it is known in the art to provide a label (150) on an analogous packaging.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a label on the packaging of Jones et al., as in Moehlenbrock et al., in order to provide an additional tamper-evident closure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,882,749 to Jones et al. and U.S. Patent No. 6,325,542 to Komatsu as applied to claims 1 and 17 above, and further in view of Patent Application Publication No. 2012/0156415 to Willey et al.
Jones et al. and Komatsu disclose the claimed invention, as discussed above, except for the gripping surface and/or the gripping tab being structured, embossed and/or provided with a soft-touch effect, wherein a TPE, TPU or PA material are used and/or wherein imprints or the addition of additives are used.  Willey et al. teaches that it is known in the art to increasing the size of a tab, shape the tab; or apply anti-slip varnishes, rubber finishes or textured coatings to an outer surface of a flap in an analogous package.  It would have been obvious to a person 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-12 and 14-20 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734